                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

ROBERT E. WOOWARD
ADC #166447                                                            PLAINTIFF

V.                      CASE NO. 5:18-CV-321-DPM-BD

JAMES GIBSON, et al.                                                DEFENDANTS
                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED, this 26th day of March, 2019.


                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
